Citation Nr: 9900996	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-36 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle sprain.  

2.  Entitlement to service connection for residuals of a left 
knee injury.  

3.  Entitlement to service connection for bilateral pes 
planus.  

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the third metatarsal of the left foot.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from June 1994 to 
October 1995.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant asserts that he has residuals of a left ankle 
sprain sustained during service.  He argues that bilateral 
pes planus and residuals of a left knee injury with which he 
entered service were aggravated by service.  He claims that 
his residuals of a fracture of the third metatarsal of the 
left foot warrant a compensable rating because they are more 
severely disabling than currently evaluated.  


DECISION OF THE BOARD

After reviewing the relevant evidence in this matter in 
accordance with 38 U.S.C.A. § 7104, and for the following 
reasons and bases, the Board has determined that the 
appellant has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim of entitlement to service 
connection for residuals of a left ankle sprain is well 
grounded.  

It is the decision of the Board that the preponderance of the 
evidence is against the appellants claims that his 
preexisting residuals of a left knee injury and bilateral pes 
planus were aggravated by military service.  

The Board has determined that the evidence is in favor of a 
10 percent evaluation for residuals of a fracture of the 
third metatarsal of the left foot.  


FINDINGS OF FACT

1.  There is no competent evidence of a current left ankle 
disorder.  

2.  Preexisting left knee sprain did not undergo an increase 
in severity as a result of military service.  

3.  Preexisting bilateral pes planus is not shown to have 
undergone an increase in severity as a result of military 
service.  

4.  The appellant is shown to have moderate disability 
associated with his residuals of a fractured third metatarsal 
of the left foot.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for residuals of a left ankle sprain.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  

2.  Preexisting residuals of a left knee injury were not 
aggravated by wartime military service.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 3.306 (1998).  

3.  Preexisting bilateral pes planus was not aggravated by 
wartime military service.  38 U.S.C.A. §§ 1110, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.303(d), 3.306 (1998).  

4.  The criteria for a 10 percent evaluation for residuals of 
a fracture of the third metatarsal of the left foot are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5284 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veterans current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

I.  Residuals of a Left Ankle Sprain

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for residuals of a left ankle sprain.  Although 
status post left ankle sprain was listed as a diagnosis on a 
March 1996 VA examination report, the diagnosis was 
apparently based on history provided to the examiner by the 
appellant, because the examination and an X-ray of the left 
ankle taken in conjunction with the examination did not 
reveal any clinical findings of left ankle disability.  There 
was good range of motion in the left ankle, and there was no 
soft tissue swelling, effusion, or pain on eversion or 
inversion of the left foot.  The X-ray of the left ankle was 
considered negative, as there was no evidence of fracture, 
dislocation, or destructive/sclerotic bony lesions, mortise 
was well preserved, and soft tissue structures were 
unremarkable.  Therefore, because there is no competent 
medical evidence of any current left ankle disability, the 
Board finds that the first element required to show a well-
grounded claim is not met.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his claimed left ankle sprain, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding a current left ankle disability.  Consequently, his 
lay statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for residuals 
of a left ankle sprain is plausible or otherwise well 
grounded.  Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in June 
1996.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make this claim well grounded.  Accordingly, 
the Board denies the appellants claim for service connection 
for residuals of a left ankle sprain as not well grounded.  

II.  Residuals of a Left Knee Injury

Because the appellant provided evidence of a preexisting left 
knee injury shortly before entering military service, and his 
representative has acknowledged the preexisting left knee 
injury in an August 1996 statement in arguing that the left 
knee was aggravated by service, the Board will consider the 
claim as to whether the preexisting left knee disorder was 
aggravated by military service.  Moreover, we would note that 
the presumption of soundness would be rebutted given the 
inservice assessment of left knee sprain based on the 
veterans account of twisting his knee before service. 

Service medical records show that the appellant was treated 
for bilateral knee pain in July 1994, and was seen for a 
complaint of left knee pain in August 1994, at which time he 
gave a of history knee sprain as a result of having twisted 
the knee the year before while playing football.  Physical 
examination in August 1994 revealed full range of motion in 
the left knee without discomfort, edema, or erythema.  The 
diagnosis was mild left knee strain.  Subsequently dated 
service medical records do not show any further complaints or 
treatment for the left knee.  

The March 1996 VA medical examination revealed no objective 
left knee pathology; the appellant flexed his left knee 
without complaints, range of motion in the knee was from 0 to 
140 degrees, and there was no soft tissue swelling, effusion, 
or tenderness.  He was able to do a full squat.  The Romberg 
maneuver was negative.  An X-ray of the left knee was 
considered negative, as it showed no evidence of fracture, 
dislocation, or destructive/sclerotic bony lesions, and there 
were well preserved joints spaces and unremarkable soft 
tissue structures.  A diagnosis of status post left knee pain 
was reported.  

VA outpatient medical records show that the appellant 
underwent left knee arthroscopy in March 1996 for repair of a 
left lateral meniscus tear.  

Absent clinical findings showing that the appellant had more 
than mild left knee strain during service, the Board 
concludes that he has failed to submit competent medical 
evidence that demonstrates his preexisting left knee strain 
underwent an increase in severity as a result of service so 
as to warrant service connection for residuals of a left knee 
injury.  Consequently, the claim for aggravation of residuals 
of a left knee injury is denied.  38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306.  


III.  Bilateral Pes Planus

Service medical records show that the appellant had mild 
bilateral pes planus at the time of his August 1993 
enlistment examination for military service.  However, there 
is no indication of any complaint or treatment for the 
disorder during service.  

As the appellants preexisting bilateral pes planus did not 
resulted in any complaints or treatment during service, the 
Board finds that the evidence indicates that the disorder did 
not undergo an increase in severity due to military service.  
Therefore, the Board is unable to identify a basis to grant 
service connection for the appellants bilateral pes planus 
disorder on the basis of aggravation.  38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306.  

IV.  Residuals of a Fracture of the Third Metatarsal of the 
Left Foot

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the ROs 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellants claim for a compensable evaluation for 
residuals of a fracture of the third metatarsal of the left 
foot have been properly developed, and there is no indication 
of any additional pertinent records which have not been 
obtained.  No further assistance is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, 
or for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

The service medical records reveal that the appellant was 
treated for left foot pain in September 1994, December 1994, 
and February 1995, with an assessment of stress fracture of 
the left foot.  Examination of the appellants left foot in 
March 1993, pursuant to a Medical Evaluation Board, revealed 
pain with palpation and manipulation at the third metatarsal, 
some increased bony callus and pain with palpation, and some 
mild increased soft tissue edema over the localized area of 
the unresolved fracture of the left foot.  The diagnosis was 
recurring or chronic stress fracture with through and through 
fracture of the third metatarsal, resolving, symptomatic with 
military training.  It was determined that the disability 
prevented the appellant from fulfilling the duties of an 
active duty member.  

Evaluation of the left foot at the March 1996 VA examination 
revealed tenderness on pressure at the dorsum of the third 
metatarsal of the left foot, with pain on the bottom of the 
foot at the same area.  An X-ray of the left foot was 
negative.  

Service connection was granted for residuals of a fracture of 
the third metatarsal of the left foot by a May 1996 rating 
decision, and a noncompensable evaluation was assigned 
analogous to Diagnostic Code 5271 from October 16, 1995.  

Although the RO has rated the appellants left foot disorder 
analogous to Diagnostic Code 5172, which involves amputation 
of toes other than the great toe, the appellants left foot 
disability involves the left great toe.  Therefore, 
Diagnostic Code 5171 would actually be the proper code for 
evaluating the disorder, if it involved amputation of the 
great toe.  However, the appellants left great toe 
disability involves residuals of a stress fracture of the 
third metatarsal. Therefore, the Board finds that Diagnostic 
Codes 5253 and 5284 provide the more appropriate criteria for 
evaluating the disability.  

When foot disability involves malunion of nonunion of tarsal 
or metatarsal bones, a 30 percent evaluation is assigned for 
severe disability, a 20 percent is assigned for moderately 
severe disability, and a 10 percent evaluation is assigned 
for moderate disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5283.  

For other foot injuries, a 30 percent evaluation is assigned 
when disability is severe, a 20 percent evaluation is 
assigned when disability is moderately severe, and a 
10 percent evaluation is assigned when disability is 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5284.   

The evidence does not show that the appellant has malunion or 
nonunion of the third metatarsal of the left foot, so 
Diagnostic Code 5283 is not applicable.  However, based on 
the pain and tenderness associated with the appellants left 
foot disorder, the Board concludes that the clinical findings 
more nearly approximate a moderate disability criteria under 
Diagnostic Code 5284.  Therefore, applying the provisions of 
38 C.F.R. § 4.7, the Board finds that a 10 percent evaluation 
is warranted for the residuals of a fracture of the third 
metatarsal of the left foot.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.10,4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 U.S.C.A. § 4.40, which requires the VA to regard as 
seriously disabled any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the appellant experiences pain in his left foot, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 10 percent 
evaluation granted by this decision.  The pain and tenderness 
associated with the appellants left foot have been evaluated 
as demonstrating moderate disability.  Hence, the Board does 
not find that a higher disability evaluation is warranted for 
the appellants left foot disability on the basis of 
functional disability.  


ORDER

The claim for service connection for residuals of a left 
ankle sprain is denied.  

Service connection is denied for residuals of a left knee 
injury and bilateral pes planus.  

A 10 percent evaluation is granted for residuals of a 
fracture of the third metatarsal of the left foot, subject to 
the laws and regulations governing the award of monetary 
benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals, which grants less than the complete benefit or 
benefits sought on appeal, is appealable to the United States 
Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing, and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board.  
- 2 -
